 
Exhibit 10.1
 
 
 
OPERATING & EXPLORATION CONTRACT
WITH OPTION TO PURCHASE
 
 
THIS OPERATING & EXPLORATION CONTRACT MADE AND ENTERED INTO on this 17th day of
September, 2012, by and between:
 
Greentech Mining, Inc. a Delaware corporation and Greentech Mining Utah, LLC a
Utah limited liability company and their respective corporate entities more
specifically described in Exhibit A, (hereinafter referred to as “Owner”)
 
And                                                                                                                           
 
Greentech Mining International, Inc., a Delaware corporation (hereinafter
referred to as “Contractor” or “Company”).
 
IN CONSIDERATION of THREE MILLION DOLLARS ($3,000,000) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Owner does hereby grant exclusively unto Contractor for the
duration and for the purposes herein specified, all rights necessary to operate
and explore the mining claims, and to use the processing plant and equipment
described in Exhibit A hereinafter referred to as the “Contracted Mines and
Processing Plant”.
 
  I.    EXCLUSIVE RIGHTS CONTRACTED
 
1.  
The right to Operate the Processing Plant and the Exploration and Mining rights
to the Mines are hereby contracted exclusively to Contractor and its
successor-in-interest for the following purposes, all or any of which may be
performed by Contractor in such manner and at such time or times as Contractor
may determine in its absolute discretion, subject to the terms hereof:

 

 
a.
 
Exploring and prospecting for, developing, mining, excavating, leaching,
milling, processing and smelting, whether by open pit, underground, strip
mining, solution mining, heap leaching, or any other methods deemed desirable by
Contractor in its sole discretion, all minerals, ores, valuable rocks, rare
earths and materials of all kinds, including mine dumps and tailings
(hereinafter collectively referred to as (“Contracted Substances”);
 
 
b.
 
Processing, concentrating, beneficiating, treating, milling, smelting, shipping,
selling and otherwise disposing of the Contracted Substances and receiving the
proceeds of any such sale;

 

 
c.
 
Erecting, constructing, maintaining, using and operating in and on the
Contracted Mines and Processing Plant such buildings, structures, machinery,
facilities and equipment as Contractor deems necessary, except that
modifications to existing structures machinery, facilities and equipment require
the prior approval of the Owner; and

 

 
d.
 
Engaging in any other activity that Contractor deems reasonable and necessary to
achieve the foregoing purposes, and which may be described more specifically in
Exhibit A.


 
 

--------------------------------------------------------------------------------

 
 
II. TERM OF OPERATING & EXPLORATION CONTRACT
 
2. The term of this Operating & Exploration Contract shall be for three (3)
years from the effective date set forth above, and may be renewed by Contractor
for successive three (3) year periods upon substantially the same terms and
provisions as set forth herein based upon the then-capital structure of the
Contractor, until declared forfeited and canceled by Owner or relinquished by
Contractor as provided herein. Contractor shall give Owner written notice of
each renewal at least thirty (30) days prior to expiration of the respective
three-year term. This Operating & Exploration contract shall automatically renew
and continue so long as ores, minerals, or metals are produced or sold from the
Contracted Properties on a continuous basis.
 
 
III. PAYMENTS, ADVANCE ROYALTY AND WORK COMMITMENT
 
3.1 Contractor shall make payment to Owner for the initial consideration of
THREE MILLION dollars ($3,000,000) with the first payment of ONE MILLION dollars
($1,000,000) being made on or before November 1, 2012 and the remaining balance
made in ten (10) consecutive payments of $200,000 beginning on December 1,
2012.  Owner warrants and covenants that it will utilize the funds to remove
encumbrances and hold full title and exclusive possession of the Contracted
Mines and Processing Plant free and clear from all grants, sales, liens,
defects, adverse claims and encumbrances of any kind by November 15, 2013.
 
3.2 The payments in section 3.1 received by Owner shall constitute an Advance
Royalty paid the Owner pursuant to Article IV of this Operating & Exploration
Contract.
 
3.3 After the Initial Consideration, the Contractor shall be entitled to a
credit not to exceed $25,000 over the 3-year term of this Operating &
Exploration, of all such Royalties paid against Production Royalties otherwise
owing to Owner pursuant to Article IV of this Contract. The advance royalty
credit shall not be applied until after the first full year of production, or
total Production Royalties paid to Owner pursuant to Article IV exceed $275,000,
whichever occurs first.
 
3.4 Contractor shall perform exploration, mining, development, production,
processing or any other activity (“Work” herein) which benefits the Contracted
Mines and Processing Plant at a minimum cost of $3,000,000 for the first year,
$3,000,000 for the second year, and $3,000,000 for the third year of this
Operating & Exploration contract and commencing on the date of this Contract.
All work on other lands within 500 feet of the boundary of any portion of the
Mines and Processing Plant shall be deemed to benefit the Mines and Processing
Plant for the Work commitment if such work is part of an overall plan or project
that includes the Contracted Mines or Processing Plant. All costs expended for
Work in excess of $3,000,000 for any one (1) year term shall accrue and be
applied to the “Option to Purchase” price as described in section XXI.
 
3.5 In the event that Contractor does not perform work in the amount of the
entire minimum expenditure required for the applicable year (which amount will
include any excess amount accrued from the prior three year term), Contractor
shall pay Owner the amount of any such shortage in cash or cash equivalents.
Within 30 days after the end of each three (3) year term, Contractor shall
submit an accounting report of the expenditures toward the work commitment and a
report containing factual, non-interpretive data concerning the work of
Contractor during the preceding 3-year term. On or before November 30 of each
year, a separate one-year report shall be prepared and furnished to Owner
containing factual, non-interpretive data concerning work of Contractor, if any,
during the preceding calendar year.
 
 
2

--------------------------------------------------------------------------------

 
 
3.6 The breach, by Contractor, of paragraphs 3.4 and/or 3.5 above shall entitle
Owner to immediately terminate the Contract and in such event, Owner waives the
right to sue for monetary damages.
 
3.7 Contractor shall provide work progress reports to the Owner on a quarterly
basis.
 
 
IV. PRODUCTION ROYALTY
 
4.1 In addition to the consideration set forth herein, Contractor shall pay
Owner a Five Percent (5%) Net Smelter Royalty on all mineral bearing ores once
Commercial Production has commenced. “Commercial Production” means the
commercial-scale operation of any part of the Property as a Mine by, or on
behalf of, the Contractor, but does not include processing of ore carried out in
a pilot plant or processing ore for other testing purposes. Commercial
Production shall be deemed to have commenced on the day immediately following
the first 5 consecutive days during which Minerals have been produced by, or on
behalf of, the Contractor.
 
4.2 The payment of Production Royalty shall be made not more than 45 days after
the close of the month during which the payment is received from the smelter or
buyer on which such Royalty is calculated.
 
4.3 “Net Smelter Returns” shall mean the net amount of money received by
Contractor from the sale of Contracted Substances to a smelter, refinery or
other buyer, after deduction of costs of transportation to point of sale and
costs of any concentration of Contracted Substances prior to delivery to the
smelter, refinery or other buyer, and less the deduction of all cost, penalties
or charges required by said smelter, refinery or other buyer to be paid by
Contractor as a condition of sale. In the event a Contracted Substance is sold
to any buyer other than a smelter, all costs incurred by Contractor after mining
for processing or treating such substances, including refining, shall be
deductible costs. It is expressly intended that any money received by Contractor
from existing tailings and/or dump material be included in the royalty
calculation.
 
4.4 The payment of Production Royalty shall be made not more than 45 days after
the close of the month during which the payment is received from the smelter or
buyer on which such Royalty is calculated.
 
4.5 Contractor shall be entitled to credit all Advance Royalty payments paid to
Owner pursuant to Article III Paragraph 3.1 and referenced in Paragraph 3.2 of
this Operating & Exploration contract against all Production Royalties payable
to Owner under this Article IV.
 
4.6 All Contracted Substances which the Contractor chooses to market shall be
marketed at the best terms reasonably obtainable, with due regard to freight
differentials, and if such ores or concentrates or other products shall be
treated at a smelter or refinery of Contractor, the smelter or refinery
schedules used for determining the Net Smelter Returns thereon shall not be less
favorable than the terms and conditions either being offered to others or being
contracted with others at the time for products of like character and in similar
quantities for delivery to Contractor’s smelters or refineries.
 
4.7 If ores or concentrates produced from the Mining Properties are refined or
smelted at a facility owned by the Contractor, then the royalty interest of the
Owner provided for herein may be computed on the basis of the value of such
concentrate or shipment at the input side of such facility. The value shall be
mutually agreed. If such value cannot be agreed upon, it shall be the highest
price which can be obtained by shipping such ores or concentrate to a smelter
willing to buy the same, taking into consideration the cost of transportation to
the smelter and smelter costs and penalties.
 
 
3

--------------------------------------------------------------------------------

 
 
4.8 By thirty (30) days’ written notice to the Contractor, the Owner from time
to time may elect to take its royalty interest in gold and silver in kind. In
such event, the amount of the production shall be computed on the basis of the
value thereof at the input of the smelter (either owned by the Contractor or
otherwise), divided by the price thereof as above determined for gold or the
Johnson Matthey quoted price for silver.
 
4.9 The Owner may request the smelter or other ore-purchasing agency to deliver
said royalty interest in production directly to the Owner or retain possession
of such interest at the smelter for future sale.
 
 
V. INSPECTION, REPORTS, BOOKS AND RECORDS
 
5.1 Owner, or its duly authorized agent or representative, shall be permitted to
enter into or upon the Contracted Mines and Processing Plant for the purpose of
inspection, at all reasonable times during business hours, after 48 hours
advance notice in writing to Contractor. Owner shall enter upon said Contracted
Mines and Processing Plant at Owner’s own risk and so as not to hinder the
operations of Contractor. Owner shall indemnify and hold harmless Contractor
from any damage, claim or demand arising from the entry or inspection by Owner
or its agent or representatives, or any of them, on the Contracted Mines and
Processing Plant or the approaches thereto.
 
5.2 The books and records of Contractor insofar as they relate to operations on
the Contracted Mines and Processing Plant pursuant to this Operating &
Exploration contract shall be open to inspection and copying by Owner or its
duly authorized representatives, at the expenses of Owner, during regular
business hours, after 48 hours advance request in writing to Contractor. Within
twenty-four (24) months after the end of each calendar year, Owner may at its
sole cost and expense make or have made an audit of the accounts and records of
Contractor concerning operations on the Contracted Mines and Processing Plant
for that calendar year; provided that Owner may audit the accounts for a
calendar year only once and provided further that Owner must notify Contractor
in writing of its intention to cause such an audit to be made sixty (60) days in
advance of such date.
 
 
VI. DATA ON THE PROPERTY
 
6. Upon execution of this Operating & Exploration, Owner will provide Contractor
with access to all data concerning the Contracted Mines and Processing Plant
then in possession of Owner or its agents. Contractor shall have the right to
make and remove copies of all such data at the expense of Contractor, but
Contractor shall not remove original documents without written consent of Owner.
Contractor hereby acknowledges that Owner has provided all data in its
possession.

 
VII. PROTECTION FROM LIENS, DAMAGES AND LIABILITY
 
7.1 Contractor shall keep the Contracted Mines and Processing Plant free and
clear of liens for labor done or performed or materials furnished on or for the
development or operation of the Contracted Mines and Processing Plant under this
Operating & Exploration. Contractor will not be considered in breach of this
provision so long as Contractor, in good faith, contests the validity of any
liens or claims against the Contracted Mines and Processing Plant.
 

 
4

--------------------------------------------------------------------------------

 

 
7.2 Contractor shall indemnify and shall hold harmless Owner and all of Owner’s
partners, agents, and employees, and each of them, from and against any and all
obligations, debts, loss, damage, claims, demands, suits, controversies, costs,
fees, liens, encumbrances, and liabilities whatsoever, including attorneys’
fees, in any way resulting from or arising out of any failure by Contractor to
abide by any material term of the Operating & Exploration contract or any
negligent or intentional act or omission by Contractor’s contractors arising out
of or in connection with the operations and activities of Contractor hereunder,
or out of its possession and occupancy of the Contracted Mines and Processing
Plant, including environmental costs resulting from Contractor’s operations, or
from any similar actions by the public during the term of this Operating &
Exploration. Owner shall not be responsible or liable for any loss or damage to
Contractor or to Contractor’s property or business that may be occasioned by or
through acts or omissions of persons or entities (other than for negligent or
reckless acts or willful misconduct or omissions by Owner or any of its
partners, agents or employees) occupying, using, or passing over any part of the
Contracted Mines and Processing Plant. Contractor shall use and occupy the
Contracted Mines and Processing Plant at its own risk, and hereby releases
Owner, to the full extent permitted by law, from all claims of every kind or
nature, including claims for loss of life, personal or bodily injury, or
property damage except as otherwise excluded herein.
 
7.3 Owner hereby indemnifies and holds Contractor harmless from and against any
claim by the EPA or some similar federal or state agency based solely on past
mining contamination or violations. In the event the EPA or a similar federal or
state agency brings suit against Contractor as a person in the chain of title,
Owner further agrees to defend any such suit on Contractor’s behalf at its sole
cost and expense.
 
7.4 Contractor shall establish a contingency reclamation reserve fund for the
purpose of assuring payment of reclamation costs caused by Contractor. There
shall be deducted from net smelter returns on all materials produced and sold
from the Mining Properties, after the Owner’s royalties are computed, five
percent (5%) of the value thereof, for the purpose of a contingency reclamation
reserve fund for paying potential reclamation costs, up to FIVE HUNRED THOUSAND
DOLLARS ($500,000). Said five-percent deduction shall be placed in an escrow
account. If upon the termination of this Contract and the payment of all
reclamation costs, there remain sums in said contingency reclamation reserve
fund, the same shall be returned to the Contractor. If at any time after two
years from the time the Mining Properties subject hereto or any of them are
placed in production, it is determined that 5% of the value of such production
exceeds the probable amount of reclamation to be paid from such fund or is
insufficient to pay such taxes, then said 5% deduction shall be reduced or
increased in such amount as may reasonably be expected to pay the reclamation
costs which are to be paid therefrom. The monies placed in such reserve fund
shall be deposited in such manner, if possible, to derive interest therefrom,
and the interest shall become a part of the contingency reclamation reserve
fund.

 
VIII. COMPLIANCE WITH LAW
 
8.1 In conducting its operations hereunder, Contractor will cause all work,
development and mining to be done in a careful and miner-like manner, and
Contractor shall fully comply with the terms and provisions of worker’s
compensation laws and all other laws governing its operations under this
Operating & Exploration contract, including but not limited to any mining or
environmental obligation, under existing or hereafter enacted legislation.
 
 
5

--------------------------------------------------------------------------------

 

IX. TERMINATION BY CONTRACTOR
 
9.1 Contractor shall have the continuing right to terminate this Operating &
Exploration contract at any time and to surrender the Contracted Mines and
Processing Plant to Owner by giving Owner written notice thereof at least 30
days prior to the stated date of termination.
 
9.2 In the event of termination, all sums theretofore paid Owner by Contractor
shall, except in the case of manifest error, be retained by Owner, and all
obligations of Contractor to make payments (expect those accruing prior to the
date to termination) and perform any other obligation set forth in this
Operating & Exploration contract shall terminate, except any reclamation
required by any federal or state regulatory agency. All reclamation
responsibilities of Contractor shall survive the termination of this agreement.
 
9.3 In the event of termination, Contractor, upon request by Owner, shall make,
execute, acknowledge and deliver to Owner a written relinquishment of this
Operating & Exploration contract in recordable form.
 
9.4 Termination of this Operating & Exploration contract shall not relieve
Contractor of its obligation to pay all royalties due to Owner hereunder as well
as its pro-rata share of taxes and fees.
 
 
X. DEFAULT
 
10.1 Contractor shall be in default hereunder if either of the following shall
occur:
 
a. Contractor fails to fulfill an obligation to Owner, or does not in good faith
contest in writing the particular obligation, within thirty (30) days after
receipt by Contractor of written notice from Owner that a required obligation
has become due and has not been satisfied; or
 
b. Contractor fails to perform any of the other covenants or agreements herein
contained, and such failure continues for a period of 60 days after receipt by
Contractor of written notice from Owner of such failure, stating how it may be
cured, and Contractor is not diligently proceeding to cure such failure or is
not in good faith contesting the claimed failure.
 
c. In the event of default by Contractor as provided above, Owner may at once
enter into and upon the Contracted Mines and Processing Plant or any part
thereof and declare a forfeiture and cancellation of this Operating &
Exploration.
 
 
XI. REMOVAL OF EQUIPMENT
 
11.1 During the term hereof, Contractor is Contracted exclusive use of all
structures, improvements and personal property located on the Contracted Mines
and Processing Plant and owned by Owner as of the date of this Operating &
Exploration contract as described in Exhibit A.
 

 
6

--------------------------------------------------------------------------------

 

 
11.2 In the case of a valid forfeiture, surrender or other termination of this
Operating & Exploration contract, Contractor shall have the right for a period
of one hundred eighty (180) days to remove from the Contracted Mines and
Processing Plant all warehouse stocks, merchandise, materials, tools, hoists,
compressors, engines, motors, pumps, transformers, electrical accessories, metal
or wooden tanks and mine cars and any and all other machinery, trade-fixtures
and equipment erected or placed in or upon said Contracted Mines and Processing
Plant by it, except only rails, mine timbers, installed pipes and connections.
All property not removed within said period shall be deemed abandoned to Owner,
unless such period is extended by agreement of Contractor and Owner or by reason
of force majeure as defined herein.
 
11.3 Contractor will not discard any structures, improvements and personal
property located on the Contracted Mines and Processing Plant and owned by Owner
as of the date of this Operating & Exploration, or discovered by Contractor
during the term of this Operating & Exploration, without prior written consent
of Owner.
 
 
XII. TITLE
 
12.1 Owner warrants and covenants that it holds title and is in actual and
exclusive possession of the Contracted Mines and Processing Plant free and clear
from all grants, sales, liens, defects, adverse claims and encumbrances of any
kind other than the third party obligations previosly disclosed to Contractor.
Owner shall deliver said actual, peaceful and exclusive possession of the
Contracted Mines and Processing Plant to Contractor for the Term of this
Operating & Exploration contract and, during the Term of this Operating &
Exploration contract Owner shall not encumber or burden title to the Contracted
Mines and Processing Plant in any way without the prior written consent of
Contractor.
 
12.2 Owner agrees to furnish Contractor such abstract, deeds or other evidence
of title as may be in Owner’s possession and control, and to allow and cooperate
with Contractor, at Contractor’s option and expense, to have abstracts brought
to date and to take such steps and proceedings to establish title as Contractor
shall deem advisable. Contractor hereby acknowledges that Owner has provided all
title information in its possession.
 
12.3 The Owner has the right and authority to execute this Operating &
Exploration Contract for the Mines and Processing Plant to the Contractor.
 
12.4 The Owner is not aware of any litigation, claims, or demands made by others
with respect to the title of its Mines and Processing Plant other than items
previously disclosed to Contractor.

 
7

--------------------------------------------------------------------------------

 

 
XIII. FORCE MAJEURE
 
13.1 The obligations of Contractor hereunder shall be suspended to the extent
and for the period that performance of any of Contractor’s obligations hereunder
is prevented by any cause, whether foreseeable or unforeseeable, which are
determined to be beyond Contractor’s reasonable control (hereinafter “an event
of force majeure”) including, without limitation any of the following, acts of
nature; labor disputes; strikes or threats of strike; fire; explosion;
earthquake; storm; flood; landslide; avalanche; drought or other adverse weather
condition; interruption or delay in transportation; war ; insurrection; riot;
laws, regulations, orders, proclamations, instructions or requests of any
government or governmental entity; judgments or orders of any court; inability
to obtain, on reasonably acceptable terms, any public or private license, permit
or other authorization; curtailment or suspension of activities to remedy or
avoid an actual or alleged, present or prospective, enforcement of federal,
state or local environmental standards; unavoidable casualties; shortage of
labor, equipment, fuel, material, parts, supplies, services or equipment; plant
breakdown; or any disabling cause, whether similar or dissimilar to the
foregoing enumeration.
 
13.2 If an event of force majeure occurs, the suspension of Contractor’s
performance hereunder during such occurrence shall not be deemed a breach of the
Operating & Exploration contract, and the Term of this Operating & Exploration
contract shall be extended for a time period equal to the duration of such
suspension. Contractor shall promptly give notice to Owner of the suspension of
performance, stating therein the cause and duration thereof. Contractor agrees
to use reasonable diligence to remove such causes of suspension as may occur
from time to time, but shall not be required to settle strikes or other labor
difficulties contrary to its own judgment.
 
 
XIV. NOTICES
 
14.1 All notices, payments and elections required, permitted or requested
hereunder shall be made in writing and delivered personally or made in writing
and sent by regular mail, facsimile transmission or e-mail (except notice of
termination or default, which shall be sent by certified mail, return receipt
requested), addressed as follows:
 
To Owner:
 
President
Greentech Mining Inc.
1840 Gateway Drive, Suite 200
Foster City, CA 94404
 
To Contractor:
 
President
Greentech Mining International, Inc.
840 Gateway Drive, Suite 200
Foster City, CA 94404
 
unless otherwise changed or modified by written request of the recipient party.
 
 
8

--------------------------------------------------------------------------------

 

 
XV. COMMINGLING OF ORE
 
15.1 The Contractor may mill ore produced from the Mining Properties and from
other mining properties operated by him in the same general area in a mill
located on the mining property operated by him or under his control and may
commingle for milling purposes ore produced from any of the mining properties as
well as ore produced from the Mining Properties subject hereto with ore from
other properties not subject to this Operating & Exploration contract. In such
event the Contractor shall establish procedures for determining the content of
metal in the ores produced from such properties by calculating on a
metallurgical basis in accordance with sampling and mill efficiency experience,
so that the production royalties applicable to ores produced from each of the
properties from which ores are commingled may reasonably be determined. Records
relating to comingled ores shall be available for inspection by Owner at all
reasonable times. Such procedures and the records thereof may be questioned by
the Owner at any time and submitted to arbitration in accordance with the rules
of the American Arbitration Association if Owner believes that such procedures
are resulting in a disadvantage to its property.
 
 
XVI. TAXES
 
16.1 Contractor agrees to pay all taxes assessed against the Contracted Mines
and Processing Plant during the term hereof (except federal, state or local
taxes assessed on income) including, but not limited to, ad valorem property
taxes, net proceeds or mine taxes, and all taxes for ores mined and ores treated
under this Operating & Exploration contract. Contractor will deliver the
appropriate tax and BLM maintenance fee to the Owner and the Owner will satisfy
these responsibilities. Owner will provide receipts of these transactions to the
Contractor. These transactions will be on a timely basis as to not encumber or
jeopardize the properties. Payment of such taxes shall be made prior to the
delinquency date of the tax.
 
 
XVII. INCIDENTAL USE OF PROPERTY
 
17.1 Contractor may possess, occupy and use, in the course of and as pertinent
to its operations in the vicinity of, or upon the Contracted Mines and
Processing Plant, all or any of the structures owned by Owner located upon or
within the Contracted Mines and Processing Plant. Contractor shall maintain in
reasonably good state of repair all such structures which it elects to use to
which it is Contracted exclusive use within the scope of such grant in Article
XI, except for the ordinary wear and tear and reasonable depreciation resulting
from Contractor’s said use and possession. During the period of use by
Contractor, Contractor shall pay the insurance, power, light and miscellaneous
costs that accrue on such structures as Contractor elects to use. Owner makes no
warranty as to the condition or safety of any structures upon the Contracted
Mines and Processing Plant and Contractor agrees to accept the risk of loss
resulting from its use of structures. Contractor shall maintain adequate fire
and casualty insurance on all structures used by Contractor.
 
 
9

--------------------------------------------------------------------------------

 

 
XVIII. ASSIGNMENT
 
18. With prior consent of Owner, not to be unreasonably withheld, the Contractor
shall have the right to assign all or any portion of the Mining Properties to
any financially able party or parties, provided that all conditions of this
Operating & Exploration contract shall be binding upon the assignee and that he
accepts Liability there for in writing and the Owner is notified of such
assignment and receives written acceptance of liability. No conveyance,
assignment, or transfer affecting the mineral rights on the Mining Properties or
the mineral production therefrom shall be made except subject to the terms and
conditions of this Operating & Exploration contract.
 
 
XIX. INUREMENT
 
19. The terms, provisions, covenants, warranties and agreements herein contained
shall extend to, be binding upon and inure to the benefit of the heirs, personal
representatives, successors and assigns of the parties.
 
 
XX. MEMORANDUM OF CONTRACT
 
20. Owner and Contractor agree to execute a Memorandum setting forth the basic
terms and conditions of this Operating & Exploration contract. Said Memorandum
may be recorded in all public records where such documents are customarily
recorded. Owner and Contractor agree that this Operating & Exploration contract
shall not be recorded.
 
 
XXI. OPTION TO PURCHASE
 
21. Owner grants to Contractor the sole and exclusive option to purchase all of
Owner’s right, title and interest in the property (the Contracted Mines and
Processing Plant) for a total purchase price of TWO MILLION dollars
($2,000,000), plus a perpetual two percent (2%) Net Smelter Royalty (hereinafter
referred to as the “Purchase Price”). The Purchase Price may be paid in cash or
other cash equivalent as mutually agreed by the Owner and Contractor. Exercise
of the option shall be no sooner than November 15, 2013 unless Owner removes all
encumbrances and holds full title and exclusive possession of the Contracted
Mines and Processing Plant free and clear from all grants, sales, liens,
defects, adverse claims and encumbrances of any kind prior to November 15, 2013
or if Owner utilizes all or a portion of the purchase price to remove all
encumbrances and holds full title and exclusive possession of the Contracted
Mines and Processing Plant free and clear from all grants, sales, liens,
defects, adverse claims and encumbrances of any kind to be so
transferred.  Exercise of the option shall be effective upon delivery of written
notice thereof to Owner at Owner’s business address or the address of Owner’s
registered agent. Contractor shall deliver to Owner a negotiable instrument in
the full amount of the Purchase Price in exchange for properly executed and
acknowledged Deeds and/or other indicia of ownership in recordable form. Closing
shall occur within sixty (60) days after exercise of the option.
 
IN WITNESS WHEREOF, the parties undersigned warrant that they are properly
authorized to bind their respective organizations and enter into this Operating
& Exploration contract according to all terms and provisions hereof, effective
as of the day and year first above written.
 
 
[SIGNATURE PAGE FOLLOWS]
 

 
10

--------------------------------------------------------------------------------

 

 
 

     
Owner:
 
/s/ Mathew Neher
Greentech Mining, Inc. And Greentech Mining Utah, a Utah LLC
   
Matt Neher, President and Managing Member
     
Date signed:
 
September 17, 2012
 
 
     
Contractor:
 
/s/ Timothy Neher
   
Greentech Mining International, Inc.
Timothy Neher, Member Board of Directors, its
 
 
Authorized Representative
     
Date signed:
 
September 17, 2012
     

 

 
11

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
 
DESCRIPTION OF MINING PROPERTIES, EQUIPMENT AND PROJECTS
 


 
 
1.
671 Acre Processing Facility Property Legal Description:
 
All of section 36, township 29 south, range 11 east, salt lake base and
meridian, in Wayne County, Utah.
Tax parcel no. 02-0066-0948; serial no. 0-946-2
 
Water Rights:
Utah Water Right No. 95-5290, in the name of Greentech Mining Inc.

 
 
30 X 120 METAL BUILDING, INSULATED, HEATED, LIGHTING, WATER .
CONCRETE ORE STORAGE BINS AND PADS FULLY LINED
HDTP WATER STORAGE POND SYSTEMS
671 ACRE PERIMETER SECURITY FENCE
2 COMPLETE WATER WELL SYSTEMS WITH WATER RIGHTS
TRUCK WEIGHT SCALE CONCRETE ASSEMBLY
UNDERGROUND PIPING AND ELECTRICAL SYSTEMS
1 UNIT -  T-2000 COMPLETE DRAGON SMELTER SYSTEM-DEISEL FIRED INDUSTRIAL SEMI
ROTARY METALLURGICAL MOLD CAPACITY OF 2000 LBS.
7 UNITS - UNIVERSAL AUGER TRANSFER UNITS WITH MOTORS BALDOR CAT # CEM 366IT 3
HP. W/ 4INCH AND 14 DRIVE SYSTEM
5 UNITS - FLUX MIXING METAL BIN SYSTEMS WITH VIBRATORS/BALDOR MOTOR CAT #
GIF1848C-AP17.55 RATIO
1 UNIT - 40FT COMPLETE BAG HOUSE TANK ASSEMBLY  20HP VIBRATING ASSEMBLY
1 UNIT - 20 TON COMPLETE BATCH MIXING FEED BIN ASSEMBLY MM
3 UNITS - 20 HP VENTILATION BLOWER ASSEMBLIES
1 UNIT - FEEDER BIN WITH AUGER ASSEMBLY
1 UNIT - STUTENROTH 10 ROCK CRUSHING MILL
1 UNIT - SIMPLICITY 3' X 6' VIBRATING 2 DECK SCREEN PLANT
1 UNIT - 4' X 16' REVERSE BELT GOLD CONCENTRATOR
2 UNITS 3 X 2 GALLIGER SLURRY PUMP
1 UNIT 4 X 3 GALLIGER SLURRY PUMP
1 UNIT - TRIPLE DECK DEISTER TABLE
1 UNIT #6 DEISTER FINISHING TABLE
MISC. ELECTRICAL PANELS, SWITCHES AND CABLES
MISC PLUMBINIG SYSTEMS - IN-GROUND AND IN-BUILDING
MISC SMALL TOOLS AND SPARE PARTS
2 UNITS - MOBILE OFFICES



 

 
12

--------------------------------------------------------------------------------

 


 
2. 10 Acre Property and Building
 
North ½ of the North ½ of the Northwest quarter of the Southeast quarter of
Section 25, Township 18 North, Range 13 West, Gila and Salt River Base and
Meridian, Mohave County, Arizona property.
 
 
Other Properties and Projects:
 
GOLDEN EAGLE CLAIM GROUP, 105 Placer Claims totaling 2100 acres – Garfield
County, Utah
Claim Numbers UMC 413213 - UMC413309
Claim Numbers UMC414263 – UMC 414270
 
SILVER EAGLE CLAIM GROUP, 25 Lode Claims totaling 500 acres – Garfield County,
Utah
Claim Numbers UMC414271 – UMC414295
 
BALD EAGLE CLAIM GROUP, 43 Lode Claims totaling 860 acres – Garfield County,
Utah
Claim Numbers UMC414196 – UMC414238
 
COPPER EAGLE CLAIM GROUP, 24 Lode Claims totaling 480 acres – Garfield County,
Utah
Claim Numbers UMC414239 – UMC414262
 
 
 
 
 
13
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------